Case 1:19-cv-07767-LJL Document 80 Filed 04/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
xX

 

Rekor Systems, Inc. No. 19-cv-7767( VEC)
Plaintiff,

Declaration of
Robert C. Boneberg

Suzanne Loughlin, Harry Rhulen and
James Satterfield

Defendants

And
CrisisRisk Strategies, LLC

Additional Plaintiff
On Counterclaims

V.

Robert A. Berman, Eyal Hen,

James K. McCarthy, Paul A. de Bary,
Glenn Goord, Christine Harada, David
Hanlon, Richard Nathan, Steven

D. Croxton, Firestorm Solutions, LLC,
and Firestorm Franchising, LLC

Additional Defendants
On Counterclaims
x

 

I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the following is true and
correct:
1. Iam an attorney admitted to practice in this Court. I submit this Declaration in
support of Defendants’ motion under Fed. R. Civ. P. 12 (c) for judgment on the
pleadings dismissing the claim for rescission in the second amended complaint herein.

26623/3
04/27/2020 28767000. 1
Case 1:19-cv-07767-LJL Document 80 Filed 04/27/20 Page 2 of 2

2. | Attached hereto as Exhibit 1 is the ond Amended Complaint, filed on January 30,
2020, together with the exhibits thereto. Attached hereto as Exhibit 2 is the Answer
with Affirmative Defenses and Counterclaims, filed on February 28, 2020, together
with the exhibits thereto. Attached hereto as Exhibit 3 is the Answer to Counterclaims
With Affirmative Defenses, filed on April 22, 2020. Attached hereto as Exhibit 4 are
relevant pages from Rekor’s Form S-1, filed on November 28, 2017. Attached hereto as
Exhibit 5 are relevant pages from Rekor’s Form 10-Q filed on May 14, 2019. Attached
hereto as Exhibit 6 are relevant pages from Rekor’s Form 10-Q, filed on August 14,
2019. Attached hereto as Exhibit 7 are relevant pages from Rekor’s Form 10-Q, filed
on November 15, 2019. Attached hereto as Exhibit 8 are relevant pages from Rekor’s
Prospectus, filed on August 4, 2017. Attached hereto as Exhibit 9 is Rekor’s Form 8-K,
filed on October 12, 2018.

3. For the reasons set forth in the accompanying memorandum of law, Defendants’

motion for relief under Rule 12 (c) should be granted.

April 26, 2020

(

Robert C. Boneberg
